Case 2:20-cv-08544-ODW-MAA Document 1 Filed 09/17/20 Page 1 of 19 Page ID #:1



1
      Marina Lang, Cal. Bar No. 251,087 mlang@socalip.com
      Michael D. Harris, No. 59,470 mharris@socalip.com
2     Brian S. Tamsut, No. 322,780 btamsut@socalip.com
3
      SOCAL IP LAW GROUP LLP
      310 North Westlake Blvd., Suite 120
4     Westlake Village, CA 91362-3788
5
      Phone: (805) 230-1350 • Fax: (805)-230-1355

6     Attorneys for Plaintiff Outer Aisle Gourmet LLC
7

8                               UNITED STATES DISTRICT COURT
9                    CENTRAL DISTRICT OF CALIFORNIA—WESTERN DIVISION
10
                                         Case No. 2:20-cv-8544
                                             Complaint for:
11

12    Outer Aisle Gourmet, LLC, a            (1) LANHAM ACT TRADE DRESS IN-
      Delaware Limited Liability             FRINGMENT [15 U.S.C. § 1125(a)(3)];
13    Company                                (2) COPYRIGHT INFRINGEMENT [17 U.S.C
14      Plaintiff,                           § 501];
                                             (3) LANHAM ACT UNFAIR COMPETITION
15       v.                                  [15 U.S.C. § 1125(a)];
16    Cali’Flour Foods, LLC, a               (4) UNFAIR BUSINESS PRACTICES [Cal.
      California Limited Liability
      Company                                Bus. & Prof. Code § 17200];
17
       Defendant.                            (5) FEDERAL TRADEMARK INFRINGE-
18                                           MENT [15 U.S.C.§1114/ Lanham Act § 43(a)].
19
                                             Demand for Jury Trial
20

21                                    NATURE OF THE ACTION

22          1. Plaintiff Outer Aisle Gourmet, LLC ( “Outer Aisle” or “Plaintiff”) brings

23   this action for federal trade dress infringement, federal copyright infringement, federal

24   unfair competition, California unfair business practices, and federal trademark in-

25   fringement, against Cali’Flour Foods, LLC (“CF Foods” or “Defendant”). Collec-

26   tively, Plaintiff and Defendant are called “the Parties.” Plaintiff alleges upon

27   knowledge regarding its own acts and those it has witnessed, and upon information and

28   belief, as follows:

      Complaint for Copyright Infringement                    Outer Aisle Gourmet v. Cali’flour Foods
                                                1                           Case No.: 2:20-cv-8544
Case 2:20-cv-08544-ODW-MAA Document 1 Filed 09/17/20 Page 2 of 19 Page ID #:2



1    A. PARTIES, JURISDICTION AND VENUE
2          2. Plaintiff Outer Aisle is a Delaware Limited Liability Company, registered to
3    do business in California, having a business address of 2879 Seaborg Avenue, Ventura,
4    CA 93003.
5          3. Defendant CF Foods is a California Limited Liability Company having its
6    principal place of business at 1057 Village Lane, Chico, CA, 95926.
7          4. This Court has subject matter jurisdiction over this action under 15 U.S.C.
8    § 1121 and 28 U.S.C. §§ 1331 and 1338(a) and (b) because Plaintiff’s federal claim
9    arises under the Lanham Act, 15 U.S.C. § 1051 et seq. and the Copyright Act 17 U.S.
10   Code § 501 et seq. This Court has subject matter jurisdiction over Plaintiff’s related
11   common law of California claims under 28 U.S.C. § § 1338(b) and 1367 because the
12   state law claims relate to claims for unfair competition.
13         5. This court has personal jurisdiction over the Defendant because the Defend-
14   ant does business in California and in this district by advertising and selling goods in
15   this district or by putting goods into the stream of commerce so the goods will be sold
16   in this district and because at least some of the infringing acts that are the subject of
17   this complaint occurred in this state. Defendant conducts business in the jurisdiction of
18   the United States District Court for the Central District of California by offering goods
19   for sale in Los Angeles, Ventura and Santa Barbara counties, California that infringe
20   Plaintiff’s trade dress and copyright.
21         6. Venue is proper in this district under 28 U.S.C. § § 1391(b), (c) and (e) be-
22   cause Defendant is a corporation and is subject to personal jurisdiction in California
23   and, on information and belief, a substantial part of the events or omissions causing the
24   claim occurred in this judicial district, and has caused damages to Plaintiff in this dis-
25   trict. Defendant purposefully advertises, sells, and distributes infringing products in
26   this district and in California. Defendant’s actions within this district directly interfere
27   with and damage Plaintiff’s commercial efforts and endeavors and harms Plaintiff’s
28

      Complaint for Copyright Infringement                     Outer Aisle Gourmet v. Cali’flour Foods
                                                  2                          Case No.: 2:20-cv-8544
Case 2:20-cv-08544-ODW-MAA Document 1 Filed 09/17/20 Page 3 of 19 Page ID #:3



1    goodwill within this venue. Plaintiff also conducts substantial business within this
2    venue.
3    B. BACKGROUND
4          7. Santa Barbara, California based Outer Aisle has been innovating health-con-
5    scious foods for retail and wholesale distribution throughout the United States since
6    2013. They launched the nation’s first cauliflower-based “sandwich thins” and cauli-
7    flower-based “pizza crust,” which firmly planted their brand in global news and their
8    products on the shelves of prominent national, natural foods and gourmet grocery store
9    chains, such as Whole Foods, Meijer and Albertsons/Safeway. Outer Aisle creates rev-
10   olutionary food products that are well known for being plant-based, gluten-free, keto-
11   friendly, grain-free, flourless, nut free, soy free, low in calories, carbs, and fat, and
12   loaded with nutrients but containing no artificial ingredients. Outer Aisle has earned
13   nationwide and global recognition for re-creating America’s favorite, every-day foods,
14   from fresh vegetables and other natural simple ingredients.
15         8. Outer Aisle’s revolutionary cauliflower-based food products have distinc-
16   tive packaging protected under federal and state trade dress and copyright law. Outer
17   Aisle’s acclaimed products are packaged in originally configured, creatively designed,
18   visually distinctive “pouches” that feature custom color-schemes, color-blocking, de-
19   signs, stylization, layout, fonts, shapes, banners, and a uniquely shaped transparent
20   window that allow consumers to see the product in the package, for example:
21

22

23

24

25

26         9. Because of Outer Aisle’s extensive use of this distinctive trade dress on its
27   products, and on its website and in advertising, Outer Aisle enjoys national recognition
28   and goodwill in this trade dress. Outer Aisle’s product packaging is protected under
     Complaint for Copyright Infringement                    Outer Aisle Gourmet v. Cali’flour Foods
                                                3                          Case No.: 2:20-cv-8544
Case 2:20-cv-08544-ODW-MAA Document 1 Filed 09/17/20 Page 4 of 19 Page ID #:4



1    trade dress laws with its original configuration, articulated design and inherently dis-
2    tinctive combination of color, shapes, stylized wording, material, texture, and illustra-
3    tive elements that are inherently distinctive. Outer Aisle invested substantial resources
4    to innovate a visually distinct, stand-out, uniquely configured, unusual, commercially
5    impressive, product packaging, which is also registered with the United States Copy-
6    right Office. Outer Aisle’s unique designs, widespread sales, and national advertising
7    lead the public to understand that the plaintiff’s trade dress signifies Outer Aisle as the
8    source of its products. In the food industry, visual aesthetics and appearance are essen-
9    tial for making products distinctive and for building brand recall. The innovative trade
10   dress of Outer Aisle’s products serves to distinguish their goods from competing prod-
11   ucts of other manufacturers in the online marketplace and on the shelves of food stores.
12         10. Defendant CF Foods is a relative newcomer to the “cauliflower foods” mar-
13   ket. Around mid-2016, they began their business by selling and promoting a “cauli-
14   flower pizza crust” product, which could be ordered online or found at a few pizza
15   restaurants local to their place of business in the Chico, California area. Their product
16   was the size of a traditional pizza crust, and it was packaged in a simple white pizza
17   box promoted for sale alongside a pizza pan, as shown below:
18

19

20

21

22         11. In or around 2019, defendant CF Foods announced the upcoming launch of
23   a second product, which it called “Cauliflower Flatbreads”. They announced and dis-
24   played their product packaging for this upcoming product on their site as follows:
25

26

27

28

      Complaint for Copyright Infringement                    Outer Aisle Gourmet v. Cali’flour Foods
                                                 4                          Case No.: 2:20-cv-8544
Case 2:20-cv-08544-ODW-MAA Document 1 Filed 09/17/20 Page 5 of 19 Page ID #:5



1

2

3

4

5

6

7

8          12. The defendant’s announcement of this new product label caught the atten-

9    tion of Outer Aisle, because it used a trademark similar to Outer Aisle’s “FRESH AND
10   SIMPLE” trademark, erroneously stated that it was the “Original”, and prominently
11   displayed a stylized “3g” in a font, size and layout similar to Outer Aisle’s label. Outer
12   Aisle also discovered around this time that CF Foods was engaging in advertising cam-
13   paigns modeled after Outer Aisle’s advertising campaigns. For example:
14

15

16

17

18

19

20         13. Through its counsel, Outer Aisle has sent letters to Defendant CF Foods de-

21   manding they cease developing and promoting similar product labels and advertising
22   campaigns.
23         14. Irrespective of the plaintiff’s requests, Defendant continued and continues

24   developing and promoting similar product labels and advertising campaigns for the
25   purpose of benefiting from and trading off Outer Aisle’s pre-established consumer
26   recognition, fame, goodwill, and reputation.
27

28

      Complaint for Copyright Infringement                    Outer Aisle Gourmet v. Cali’flour Foods
                                                 5                          Case No.: 2:20-cv-8544
Case 2:20-cv-08544-ODW-MAA Document 1 Filed 09/17/20 Page 6 of 19 Page ID #:6



1            15. In or around May 2020, defendant CF Foods launched new product labels

2    and advertising that demonstrate undisputed trade dress, trademark, and copyright in-
3    fringement, necessitating the instant lawsuit. CF Foods now has virtually the same de-
4    sign, features, shape, colors, and configuration as Outer Aisle’s products. The similar-
5    ity between essential features of both party’s designs is obvious, as evidenced by one,
6    of many, examples shown below, and therefore this court must enjoin the defendant
7    from offering such egregious competing trade dress meant to cause consumer confu-
8    sion:
9

10

11

12

13

14

15

16

17           16. Defendant CF Foods is selling inferior but competing cauliflower products

18   with packaging and advertising that intentionally imitates Outer Aisle’s well-known
19   label, protected trade dress, and other intellectual property rights, for the sole purpose
20   of benefiting from and trading off Outer Aisle’s pre-established consumer recognition,
21   fame, goodwill, and reputation. The defendant has a total disregard of the harm it
22   caused and causes to Outer Aisle.
23           17. Despite notice, the defendant continues to publish content and sell and pro-
24   mote products that violate Outer Aisle’s exclusive intellectual property rights. Defend-
25   ant unfairly and unlawfully competes in the marketplace by trading off the hard-earned
26   reputation and goodwill of Outer Aisle by copying Outer Aisle’s products, packaging,
27   trade dress, marks, and advertising campaigns.
28

      Complaint for Copyright Infringement                    Outer Aisle Gourmet v. Cali’flour Foods
                                                 6                          Case No.: 2:20-cv-8544
Case 2:20-cv-08544-ODW-MAA Document 1 Filed 09/17/20 Page 7 of 19 Page ID #:7



1          18. CF Foods’ products are likely to cause consumers, the public and the trade
2    to erroneously believe the goods they sell emanate or originate from Outer Aisle, or
3    that Outer Aisle authorized, sponsored, or approved the goods.
4          19. This confusion causes irreparable harm to Outer Aisle and weakens the dis-
5    tinctive quality of Outer Aisle’s brand and products. Defendant engages in trade dress
6    infringement, federal copyright infringement, federal unfair competition, unlawful
7    California business practices, and federal trademark infringement, by imitating and
8    copying the Plaintiff’s website, products, product names, advertising, packaging, and
9    other unique designs, layout, color schemes, and wording that make up the distinctive
10   total image and appearance of Outer Aisle, and the plaintiff seeks injunctive relief,
11   damages, treble damages, and its attorney’s fees and costs, and other relief authorized
12   under federal and state law.
13                                  FIRST CLAIM FOR RELIEF
14                                TRADE DRESS INFRINGEMENT
15         20. Plaintiff incorporates by reference the other allegations set forth elsewhere
16   in this Complaint.
17         21. Since its start in 2013, Outer Aisle Gourmet has grown to become a massive
18   food provider exploding in popularity among health-conscious consumers. Outer Aisle
19   and its product have been featured in news outlets across the country such as CNN,
20   Huffington Post, Women’s Health and many more. Outer Aisle was also recently
21   ranked the #1 fastest growing food company in the U.S. by Inc. Magazine.
22         22. Outer Aisle sells its products via its website, brick and mortar stores, natural
23   foods and gourmet grocery chains, traditional grocery chains, and various online re-
24   tailers like Amazon.com.
25         23. Outer Aisle maintains a robust social media presence with a heavy follow-
26   ing. Outer Aisle invests substantial resources to develop and create animated advertis-
27   ing campaigns on Instagram and other social media sites, which are viewed by its cus-
28   tomers, fans, and potential consumers.
     Complaint for Copyright Infringement                    Outer Aisle Gourmet v. Cali’flour Foods
                                                7                          Case No.: 2:20-cv-8544
Case 2:20-cv-08544-ODW-MAA Document 1 Filed 09/17/20 Page 8 of 19 Page ID #:8



1          24. Outer Aisle’s success as a leader in the health food space is due not only to
2    its innovative products, but its distinctive packaging and advertising campaigns that
3    utilize its unique trade dress and copyrights. In connection with its cauliflower product
4    line, Outer Aisle has developed a trade dress which is essential to its business and to
5    customers’ identification of Outer Aisle as the source of the products (“Outer Aisle
6    Trade Dress”). The Outer Aisle Trade Dress is inherently distinctive or has acquired
7    distinctiveness such that consumers recognize it as a source identifier and not mere
8    ornamentation.
9          25. Plaintiff’s goods are advertised, sold, and packaged with the distinctive
10   Outer Aisle Trade Dress, which consists of a combination of individual features, in-
11   cluding, but not limited to, a unique and arbitrary color combination, creative use of
12   lines and shapes, a signature semi-circle transparent product window, photorealistic
13   cauliflower drawings, stylized font, and an arbitrary layout that have become popular-
14   ized and identified in consumers’ minds with Outer Aisle’s products.
15         26. Through substantial investment, promotional and advertising efforts, the
16   overall appearance of Outer Aisle’s cauliflower food products has become widely
17   known and recognized, and the trade dress of its niche product line has acquired sec-
18   ondary meaning. Outer Aisle’s cauliflower food products, which all use the same dis-
19   tinctive trade dress, is distinctive because it is associated with Outer Aisle’s brand,
20   which has gained significant recognition, goodwill, and accolades in the gourmet gro-
21   cery and health foods industry.
22         27. In or around the last twelve (12) months, defendant CF Foods re-branded its
23   packaging, labels, trademarks, website, and advertising, to willfully imitate and copy
24   Outer Aisle, including copying the Outer Aisle Trade Dress.
25         28. CF Foods makes pre-packaged cauliflower products that attempt to appeal
26   to, and are directed to, the same class of consumers of that of Outer Aisle, and they are
27   displayed at the retail level located physically near each other.
28

      Complaint for Copyright Infringement                   Outer Aisle Gourmet v. Cali’flour Foods
                                                8                          Case No.: 2:20-cv-8544
Case 2:20-cv-08544-ODW-MAA Document 1 Filed 09/17/20 Page 9 of 19 Page ID #:9



1          29. The defendant’s product packaging, website, and advertising campaigns are
2    centered around colors, names, phrases, configurations, layouts, images and ideas that
3    are similar to the Outer Aisle Trade Dress and to the manner in which the Outer Aisle
4    Trade Dress has been used. The defendant intentionally copies the overall appearance
5    and marketing approach used by Outer Aisle to confuse the public and the trade.
6          30. The defendants have caused and are likely to continue causing consumer
7    confusion or mistake by falsely suggesting that their CF Foods’ infringing products are
8    connected with, sponsored by, affiliated with, approved by, or related to Outer Aisle
9    with its infringement and use of the Outer Aisle Trade Dress.
10         31. CF Foods’ sale of competing products under Outer Aisle’s Trade Dress con-
11   stitutes trade dress infringement in violation of 15 U.S.C. § 1125(a).
12         32. Outer Aisle’s Trade Dress consists of a unique and innovative “pouch” prod-
13   uct configuration with a large product viewing window centered in the shape of a half-
14   moon. The Outer Aisle Trade Dress also utilizes bright colors displayed in several
15   tones with color blocking techniques, a blue/green background, and accents of orange.
16   Also, a thick, rectangular, linear, solid colored banner spreads across the top of the
17   package (appearing in either solid yellow, salmon, or neutral white depending on the
18   flavor). Centered in the front of the pouch is a large, cleverly designed, transparent
19   window in the shape of a semi-circle that allows consumers to see the product inside.
20   Stylized wording also in the shape of a semi-circle, appears above the transparent win-
21   dow. A white banner is centered below transparent window. In one corner of the pouch
22   in bolded stylized font, appears “3g” to state the grams associated with net carbs per
23   unit. In another corner of the packaging in bolded stylized font appears “2” as the serv-
24   ing of vegetables. The packaging also displays a portion of a photorealistic cauliflower
25   head with two different sized green leaves poking out. The Outer Aisle Trade Dress
26   consists of a unique and arbitrary color combination, scheme and layout, as well as an
27   innovative “pouch” and “product viewing window” product configuration, creative use
28

     Complaint for Copyright Infringement                    Outer Aisle Gourmet v. Cali’flour Foods
                                                9                          Case No.: 2:20-cv-8544
Case 2:20-cv-08544-ODW-MAA Document 1 Filed 09/17/20 Page 10 of 19 Page ID #:10



 1    of lines and shapes, photorealistic cauliflower drawings dominantly placed and con-
 2    trasted with green leaves, stylized font, sizing and wording, and an arbitrary layout that
 3    has become identified in the relevant product market, to the exclusion of competitors,
 4    with Outer Aisle’s products. Outer Aisle enjoys national recognition and goodwill in
 5    this trade dress.
 6          33. Defendant CF Foods’ intentionally copies Outer’s Aisle’s highly recogniza-
 7    ble and distinctive trade dress to trade off Outer Aisle’s goodwill, reputation, and to
 8    confuse and deceive the public about the source of products. Some side by side com-
 9    parisons appear below:
 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21         34. At a minimum, Defendant substantially copied Outer Aisle’s:
 22                (1) Blue/green color scheme with orange accents.
 23                (2) Color blocking techniques.
 24                (3) Linear rectangular borders and shapes
 25                (4) Unique and original “pouch” product configuration.
 26                (5) Unique and original product configuration featuring a semi-circle
 27                product viewing window centered in the middle of the pouch.
 28                (6) Location, size, design, stylization, display, and impression of banners.
       Complaint for Copyright Infringement                    Outer Aisle Gourmet v. Cali’flour Foods
                                                 10                          Case No.: 2:20-cv-8544
Case 2:20-cv-08544-ODW-MAA Document 1 Filed 09/17/20 Page 11 of 19 Page ID #:11



 1                 (7) Location, size, font, design, stylization, display, and impression of text
 2                 and wording.
 3                 (8) Location, size, font, design, stylization, display, and impression of
 4                 curved text and wording.
 5                 (9) Location, size, font, color, design, stylization, display, and impression
 6                 of border ribbons in the colors of salmon, yellow and white.
 7                 (10) Location, size, color, design, stylization, and display of the actual
 8                 product appearing textured, in the shape of a half-circle, in tons of yellow,
 9                 gold, orange, and brown.
 10                (11) The use, font, display, location, stylization, and impression of “2g”
 11                and “3g”.
 12                (12) The prominent display, location, stylization, and impression of pho-
 13                torealistic cauliflowers contrasted with two bright green leaves protruding
 14                out.
 15         35. Outer Aisle and Defendant’s products would appeal to and are directed to
 16   the same class of consumers and are displayed at the retail level located near each other.
 17         36. The defendant’s sale of infringing products constitutes trade dress infringe-
 18   ment in violation of 15 U.S.C. § 1125(a).
 19         37. CF Foods’ infringing activities have caused, and unless enjoined by this
 20   Court, will continue to cause, irreparable injury and other damage to Outer Aisle’s
 21   business reputation and to the goodwill associated with Outer Aisle’s trade dress, in-
 22   cluding but not limited to, diversion of customers, lost sales and lost profits. Plaintiff
 23   Outer Aisle has no adequate remedy at law.
 24                                  SECOND CLAIM FOR RELIEF
 25                         COPYRIGHT INFRINGEMENT 17 U.S.C. § 501
 26         38. Plaintiff Outer Aisle incorporates by reference the other allegations set forth
 27   elsewhere in this Complaint.
 28         39. This court has subject matter jurisdiction under 28 U.S.C. 1338(a).
       Complaint for Copyright Infringement                    Outer Aisle Gourmet v. Cali’flour Foods
                                                  11                         Case No.: 2:20-cv-8544
Case 2:20-cv-08544-ODW-MAA Document 1 Filed 09/17/20 Page 12 of 19 Page ID #:12



 1          40. Plaintiff Outer Aisle owns a valid federal copyright for its original, distinc-
 2    tive, unique, creative, and artistic product packaging at Copyright Registration VA 2-
 3    211-399, a copy of which is attached as Exhibit 1 and incorporated by reference.
 4          41. Outer Aisle’s copyright is for its label and packaging design that include its
 5    unusual packaging configuration, artistic graphical choices, unique color blocking, an
 6    original semi-circle product viewing “window,” cleverly placed and uniquely shaped
 7    banners, original photorealistic illustrations of cauliflowers, and intentionally and cre-
 8    atively arranged and sized frames, shapes, borders, font, color, designs, stylization,
 9    display, and impression that are original and create a unified original and creative work.
 10         42. Defendant has committed copyright infringement by copying constituent el-
 11   ements of Outer Aisle’s original protected work.
 12         43. Defendant’s infringement was willful, because it copied Outer Aisle’s orig-
 13   inal work knowing that its conduct constitutes an act of infringement.
 14         44. Slight differences in color or size and uncopyrightable wording/lettering is
 15   no defense to Defendant’s infringing conduct.
 16         45. Outer Aisle’s original work was published in early 2019 on the Internet. At
 17   the time of Outer Aisle’s publication of its original creative work, the designs and la-
 18   bels used by Defendant for its competing cauliflower food products did not resemble,
 19   copy, or look like the Outer Aisle’s protected original work.
 20         46. Approximately one (1) year after publication of Outer Aisle’s protected cop-
 21   yright, Defendant CF Foods, without permission, intentionally and knowingly repro-
 22   duced, counterfeited, copied, displayed, altered and manufactured Outer Aisle’s pro-
 23   tected work by offering, advertising, promoting, retailing, selling and distributing its
 24   cauliflower food products in product packaging and related promotional and advertis-
 25   ing content copying the artwork and protected copyrightable material in Outer Aisle’s
 26   original work. The defendant had access to Outer Aisle’s copyright from the Internet.
 27         47. Defendant CF Foods copied Outer Aisle’s artwork protected under the cop-
 28   yright for its own commercial gain and placed it on its own labels, packaging, and
       Complaint for Copyright Infringement                    Outer Aisle Gourmet v. Cali’flour Foods
                                                 12                          Case No.: 2:20-cv-8544
Case 2:20-cv-08544-ODW-MAA Document 1 Filed 09/17/20 Page 13 of 19 Page ID #:13



 1    advertising to be confusingly similar to Plaintiff Outer Aisle’s copyrighted artistic
 2    graphical choices, unique color blocking, original semi-circle product viewing “win-
 3    dow,” arbitrarily placed, stylized, sized and uniquely shaped banners, original photo-
 4    realistic illustrations of cauliflowers contrasted with jutting green leaves, and inten-
 5    tionally placed and differently sized frames, borders, texts and shapes that are original
 6    to Outer Aisle and protected under their federal copyright registration.
 7          48. Plaintiff suffered damages. Because of Defendant’s copyright infringement,
 8    they earned profits they otherwise would not have earned. The amount is unknown, but
 9    it is believed to exceed $250,000.
 10         49. Plaintiff is also entitled to statutory damages under 17 U.S.C. § 504 of at
 11   least $30,000 per infringing work. Because defendants’ infringement was willful, they
 12   are liable for statutory damages of $150,000 under 17 U.S.C. § 504(c)(2).
 13                                  THIRD CLAIM FOR RELIEF
 14                             LANHAM ACT UNFAIR COMPETITION
 15         50. Plaintiff incorporates by reference the other allegations set forth elsewhere
 16   in this Complaint as though set forth in this claim.
 17         51. This Court has subject matter jurisdiction under 15 U.S.C § 1125 because
 18   this is a claim for relief for unfair competition under the federal Lanham Act.
 19         52. Defendant’s use of Plaintiff’s trade dress, trademark, and copyright is an act
 20   of unfair competition under 15 U.S.C § 1125, because Defendant’s conduct uses a
 21   “name, symbol, or device, or any combination thereof” and “false designation of
 22   origin” that is likely to cause confusion and to deceive the public about the affiliation,
 23   connection, or association of Defendant’s product’s with Plaintiff’s products.
 24         53. Defendant has progressively, and unfairly, encroached into Outer Aisle’s
 25   market for cauliflower-based food products by using Outer Aisle’s copyright, trade-
 26   mark, and trade dress, and by making its online marketplace and products confusingly
 27   similar to those of Outer Aisle.
 28

       Complaint for Copyright Infringement                    Outer Aisle Gourmet v. Cali’flour Foods
                                                 13                          Case No.: 2:20-cv-8544
Case 2:20-cv-08544-ODW-MAA Document 1 Filed 09/17/20 Page 14 of 19 Page ID #:14



 1          54. Before unfairly competing with Outer Aisle through conduct mentioned in
 2    this Complaint, Defendant’s product packaging and actual products differed greatly
 3    from what they are now, because they intend to unfairly compete with Outer Aisle, as
 4    demonstrated by the summary timeline below:
 5

 6

 7

 8

 9

 10

 11

 12

 13

 14

 15

 16         55. Defendant CF Foods is now selling product as a direct competitor to the
 17   Outer Aisle product line in packages and advertising intended to create the same com-
 18   mercial impression conveyed by the Outer Aisle packaging. Defendants are using the
 19   imposter trade dress across their entire product line to create the same general overall
 20   impression and the same “look and feel” of the Outer Aisle brand.
 21         56. As a proximate and foreseeable result of Defendant’s violations of the Lan-
 22   ham Act, Outer Aisle has been damaged in an amount presently unknown. Defendant
 23   may have also unjustly earned profits that but for their acts complained of here, they
 24   would not have earned. Outer Aisle is suffering and will continue to suffer irreparable
 25   harm for which Outer Aisle has no adequate remedy at law. Unless the court restrains
 26   Defendant from continuing these wrongful acts, the damage to Outer Aisle will in-
 27   crease.
 28

      Complaint for Copyright Infringement                   Outer Aisle Gourmet v. Cali’flour Foods
                                                14                         Case No.: 2:20-cv-8544
Case 2:20-cv-08544-ODW-MAA Document 1 Filed 09/17/20 Page 15 of 19 Page ID #:15



 1                                 FOURTH CLAIM FOR RELIEF
 2                   CALIFORNIA BUSINESS & PROFESSIONS CODE § 17200
 3          57. Plaintiff incorporates by reference each of the other allegations set forth
 4    elsewhere in this Complaint as though set forth in this claim.
 5          58. Defendant has engaged in unfair competition under the Cal. Bus. & Prof.
 6    Code § 17200 by engaging in unlawful and unfair conduct, as described above and in
 7    this claim for relief. Defendant consciously redesigned its website, product-lines, prod-
 8    uct names, web pages, online content, advertising, social media, product packing, and
 9    labels to imitate and copy that of Outer Aisle’s to create a likelihood of confusion in
 10   the health foods and gourmet grocery marketplace. Defendant’s acts are calculated to
 11   blur the distinction between their company and products and Outer Aisle’s well-known
 12   company and famed cauliflower-based food products.
 13         59. In addition to all the unlawful acts alleged throughout this Complaint, the
 14   defendant purchases, bids, or registers search engine key words, AdWords, search
 15   terms or other identifying terms that include Plaintiff’s business name and protected
 16   trademark “Outer Aisle” and variations thereof (including, but not limited to, any mis-
 17   spelled or deceptively similar terms) for use in any search engine, portal, sponsored
 18   advertising service, or other search or referral service in order to re-direct customers
 19   searching for Outer Aisle products to their own webpages. Defendant’s purchase of
 20   Outer Aisle’s trademarks causes harm to Outer Aisle because consumers will purchase
 21   the defendant’s products under the mistaken belief that they purchased products ema-
 22   nating from Outer Aisle, and it increases the keyword purchase costs Outer Aisle incurs
 23   when purchasing its own marks as keywords.
 24         60. Outer Aisle has been and will continue to suffer damages and irreparable
 25   harm because of Defendant’s unfair competition unless defendants are enjoined from
 26   engaging in further such acts. As a proximate and foreseeable result of Defendant’s
 27   violations of the California unfair competition law, Outer Aisle has been damaged in
 28

      Complaint for Copyright Infringement                    Outer Aisle Gourmet v. Cali’flour Foods
                                                15                          Case No.: 2:20-cv-8544
Case 2:20-cv-08544-ODW-MAA Document 1 Filed 09/17/20 Page 16 of 19 Page ID #:16



 1    an amount presently unknown. Defendant may have also unjustly earned profits that
 2    but for their acts complained of here, they would not have earned.
 3                                    FIFTH CLAIM FOR RELIEF
 4                            FEDERAL TRADEMARK INFRINGEMENT
 5          61. Outer Aisle hereby incorporates by reference each of the other allegations
 6    set forth elsewhere in this Complaint as though fully set forth in this claim.
 7          62. Since at least as early as June 5, 2018, Outer Aisle has been using the mark
 8    FRESH & SIMPLE™ continuously on its high quality cauliflower-based “sandwich
 9    thins” and cauliflower-based “pizza crust”, throughout this district and California and
 10   outside the state in interstate commerce. Over the past several years, Outer Aisle has
 11   devoted substantial resources to promoting the goodwill of all its trademarks, including
 12   its FRESH & SIMPLE trademark. As a result, Outer Aisle has developed strong brand
 13   recognition in its FRESH & SIMPLE mark, and consumers associate this brand with
 14   Outer Aisle’s gourmet grocery food products.
 15         63. Outer Aisle developed strong brand recognition in its FRESH & SIMPLE
 16   mark because it was the first in its industry to develop products from actual fresh in-
 17   gredients, as opposed to dried or frozen. The company’s “OUTER AISLE” name was
 18   inspired by the fact it was the first to offer “fresh and simple” ingredients in the “outer
 19   aisles” of food stores in the refrigerated section near the other fresh foods.
 20         64. Outer Aisle owns United States Trademark Application Serial No. 90155293
 21   for the mark FRESH & SIMPLE in International Class 029 for “Vegetable-based snack
 22   foods; prepared meals consisting primarily of vegetables; vegetable souffles” and in
 23   International Class 030 for “Dough; Sandwiches; Tortillas; Bakery products; Bread
 24   bases; Bread mixes; Bread rolls; Crusty rolls; Flat bread; Gluten-free bread; Pie crusts;
 25   Sandwich wraps made of cauliflower; Snack cakes; Vegan pies”. A copy of which is
 26   attached as Exhibit 2 and incorporated by reference.
 27         65. Outer Aisle’s mark is inherently distinctive or has acquired secondary mean-
 28   ing. After Outer Aisle’s adoption and continuous use in commerce of its FRESH &
       Complaint for Copyright Infringement                    Outer Aisle Gourmet v. Cali’flour Foods
                                                 16                          Case No.: 2:20-cv-8544
Case 2:20-cv-08544-ODW-MAA Document 1 Filed 09/17/20 Page 17 of 19 Page ID #:17



 1    SIMPLE mark, the defendant willfully started using the following marks on its pack-
 2    aging: “SIMPLE FRESH INGREDIENTS” and “SIMPLE FRESH INGREDIENTS
 3    CALI'FLOUR FOODS”, and it further unlawfully applied to register these marks in
 4    pending USPTO Application Serial No.’s 88870645 and 88870612, both of which were
 5    filed in International classes 029 and 030 (hereafter the “Infringing Marks”), the same
 6    classes of Outer Aisle’s mark.
 7          66. Defendant CF Foods unlawfully submitted verified declarations in support
 8    of its trademark applications for the Infringing Marks by stating: “To the best of the
 9    signatory's knowledge and belief, no other persons, except, if applicable, concurrent
 10   users, have the right to use the mark in commerce, either in the identical form or in
 11   such near resemblance as to be likely, when used on or in connection with the
 12   goods/services of such other persons, to cause confusion or mistake, or to deceive”,
 13   because the defendant had knowledge of Outer Aisle’s senior rights.
 14         67. Defendant CF Foods adopted and currently uses the Infringing Marks to of-
 15   fer goods that compete or overlap with the goods offered by Outer Aisle. The Infring-
 16   ing Marks are likely to lead to confusion in the marketplace and unlawfully trade off
 17   Plaintiff Outer Aisle’s goodwill and reputation. Defendant’s acts amount to trademark
 18   infringement and unfair competition and Plaintiff seeks injunctive relief, damages, tre-
 19   ble damages, and its attorney’s fees and costs and other relief authorized under federal
 20   and state law.
 21         68. As a proximate result of the defendant’s trademark infringement, Plaintiff
 22   Outer Aisle has been damaged in an amount to be proven at trial. Further, Plaintiff
 23   alleges on information and belief that, as a proximate result of Defendant’s trademark
 24   infringement, Defendant has unlawfully profited in an amount to be proven at trial.
 25         69. Through the defendant’s acts alleged in this complaint, Outer Aisle is suf-
 26   fering and will continue to suffer irreparable harm for which Outer Aisle has no ade-
 27   quate remedy at law. Unless the Court restrains the defendant from continuing these
 28   wrongful acts, the damage to Outer Aisle will increase.
      Complaint for Copyright Infringement                   Outer Aisle Gourmet v. Cali’flour Foods
                                                17                         Case No.: 2:20-cv-8544
Case 2:20-cv-08544-ODW-MAA Document 1 Filed 09/17/20 Page 18 of 19 Page ID #:18



 1                                    DEMAND FOR JUDGMENT
 2            WHEREFORE, Plaintiff Outer Aisle requests the Court to issue judgment:
 3            1.    For Plaintiff Outer Aisle and against the Defendant, on all claims for re-
 4    lief.
 5            2.     Permanently enjoining Defendant, its officers, agents, servants, employ-
 6    ees, and attorneys, assigns and all persons in active concert with or participation with
 7    it from:
 8                 a. Directly or indirectly engaging in any further trade dress infringement,
 9            copyright infringement, trademark infringement, and unfair competition against
 10           Outer Aisle.
 11                b. Purchasing Outer Aisle’s trademarks as keywords in online search ad-
 12           vertising.
 13                c. Engaging in conduct causing a likelihood of confusion to Outer Aisle’s
 14           marketplace or that otherwise negatively affects Outer Aisle’s marketplace.
 15           3.    Awarding Outer Aisle damages in an amount to be proved but believed to
 16   be at least $250,000.
 17           4.    Awarding Outer Aisle, the Defendant’s unjustly earned profits in an
 18   amount to be proved but believed to be at least $250,000.
 19           5.    Awarding Outer Aisle enhanced damages (up to treble damages) for De-
 20   fendants’ Lanham Trademark Act violations.
 21           6.    Awarding Outer Aisle exemplary damages for Defendant’s California un-
 22   fair competition law violations.
 23           7.    Requiring Defendant to deliver up to Outer Aisle’s attorneys for destruc-
 24   tion all products, literature, advertisements and other material bearing infringing Outer
 25   Aisle trade dress, copyrights, trademarks, and all other materials that have content sim-
 26   ilar to any content of Outer Aisle, create consumer confusion, or that otherwise nega-
 27   tively affect Outer Aisle’s marketplace.
 28

       Complaint for Copyright Infringement                   Outer Aisle Gourmet v. Cali’flour Foods
                                                 18                         Case No.: 2:20-cv-8544
Case 2:20-cv-08544-ODW-MAA Document 1 Filed 09/17/20 Page 19 of 19 Page ID #:19



 1          8.     Requiring Defendant, within 30 days after the service of any judgment, to
 2    file with this court and serve upon Outer Aisle’s attorneys, a written report under oath
 3    setting forth how they have complied with the judgment.
 4          9.     Ordering an accounting requiring Defendant to pay to Outer Aisle the
 5    profits Defendant received as compensation for their infringement of Outer Aisle’s
 6    trade dress and trademark from defendant’s initial use until judgment.
 7          10.    Holding this case to be exceptional and awarding Outer Aisle its reason-
 8    able attorney fees under 15 U.S.C. § 1117.
 9          11.    Awarding Outer Aisle its reasonable attorney fees under 17 U.S.C. § 505.
 10         12.    Entering any other relief that the court deems proper.
 11

 12    September 17, 2020                    /s/ Michael D. Harris
                                             Michael D. Harris
 13                                          SOCAL IP LAW GROUP LLP
 14                                          Attorney for Plaintiff Outer Aisle Gourmet LLC
 15

 16                                          JURY DEMAND
 17         Plaintiff demands a trial by jury on all issues triable to a jury.
 18                                          /s/ Michael D. Harris
       September 17, 2020
 19                                          Michael D. Harris
                                             SOCAL IP LAW GROUP LLP
 20
                                             Attorney for Plaintiff Outer Aisle Gourmet LLC
 21

 22

 23

 24

 25

 26

 27

 28

      Complaint for Copyright Infringement                     Outer Aisle Gourmet v. Cali’flour Foods
                                                  19                         Case No.: 2:20-cv-8544
